SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the petition for rehearing is GRANTED and the judgment of the district court is AFFIRMED in part and REMANDED in part.
Plaintiff-Appellant Brigitte Vosse brought this action against The City of New York and the Commissioner of the New York City Department of Buildings. Vosse alleged that the City infringed her right to free speech by fining her, pursuant to zoning regulations, for hanging an illuminated peace symbol outside her 17th-story condo window. The district court dismissed for lack of standing in a memorandum and order dated November 8, 2013. Vosse now appeals.
For substantially the same reasons stated in the district court’s memorandum and order, we AFFIRM the district court’s decision as to Vosse’s lack of standing to raise a claim of content-based discrimination. However, Vosse also raised an argument, both in the district court and on appeal, that irrespective of content, the City’s zoning regulations constituted an unduly restrictive time, place, manner restriction on speech, in violation of the Supreme Court’s decision in City of Ladue v. Gilleo, 512 U.S. 43, 114 S.Ct. 2038, 129 L.Ed.2d 36 (1994). Because the district court did not address this argument, we REMAND for the district court to address it in the first instance.